DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12, the known prior arts fail to explicitly disclose “applying the FFT processing having a size N, in a form N=2n with n being an integer, to data stored in a plurality of data memory banks, wherein applying the FFT processing having the size N comprises processing the data in a plurality of FFT computation stages comprising a number n of FFT computation stages, wherein each FFT computation stage comprises a number of FFT computation cycles; fetching, at each of the FFT computation stages, input data from the data memory banks with a burst read memory transaction; fetching, at each of the FFT computation cycles, different twiddle factors in a respective set of the twiddle factors from different coefficient memory banks of the coefficient memory banks; processing, in a plurality of processing units, the input data and the set of twiddle factors to generate output data; and storing, at each of the FFT computation stages, the output data into the data memory banks with a burst write memory transaction” in combination with other limitation found in the independent claims 1 and 12.

The closest prior art of record Cathebras et al US publication US 20210318869 discloses a FFT processor including a plurality of memory banks and writing a set of twiddle factors in the memory banks through different processing stages. Langhammer US Patent No. 9,170,985 discloses performing FFT processes in a plurality of cascaded stages and generating twiddle factors from twiddle memory for the stages. Ryu US publication US 20020178195 discloses generating memory address for FFT processes in a memory banks and coefficient memory address for coefficient memory storing twiddle factors for the FFT processes. However, the prior arts of record, taken alone or in combination, does not teach the claimed limitation above. Thus, the Examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1 and 12.
Other dependent claims inherit the allowable subject matter of the independent claims above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cathebras et al US publication US 20210334334 discloses twiddle factor generating circuit for an FFT processor
Gupta et al US publication US 20200319296 discloses a system for two-dimensional FFT computation having pipelined stages, each stage including a butterfly unit and an associated twiddle factor table
Tinker et al US publication US 20160132461 discloses a FFT butterfly circuit having read/write memories and a twiddle coefficient memory.
Lu et al US publication US 20150242365 discloses a method and apparatus of a fully-pipelined FFT and read/write control from memory banks associated with the FFT pipelined stages
Chowdhury et al US publication US 20150113030 discloses a system includes a memory and a control unit configured to perform FFT computations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184